                                         Case 2:18-bk-20151-ER           Doc 3769 Filed 12/06/19 Entered 12/06/19 08:38:14                  Desc
                                                                           Main Document Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                         FILED & ENTERED
                                           3   NICHOLAS A. KOFFROTH
                                               nick.koffroth@dentons.com
                                           4   DENTONS US LLP                                                         DEC 06 2019
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                         CLERK U.S. BANKRUPTCY COURT
                                                                                                                 Central District of California
                                           6   Attorneys for the Chapter 11 Debtors and                          BY gonzalez DEPUTY CLERK


                                           7   Debtors In Possession

                                           8                        UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9
                                               In re                                            Lead Case No. 2:18-bk-20151-ER
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                               VERITY HEALTH SYSTEM OF                          Jointly Administered With:
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20162-ER
                                                                                                Case No. 2:18-bk-20163-ER
                                                       Debtors and Debtors In Possession.       Case No. 2:18-bk-20164-ER
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                                                Case No. 2:18-bk-20165-ER
                                          13                                                    Case No. 2:18-bk-20167-ER
                                                Affects All Debtors                            Case No. 2:18-bk-20168-ER
                                          14                                                    Case No. 2:18-bk-20169-ER
                                                Affects Verity Health System of                Case No. 2:18-bk-20171-ER
                                                 California, Inc.                               Case No. 2:18-bk-20172-ER
                                          15    Affects O’Connor Hospital                      Case No. 2:18-bk-20173-ER
                                                Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20175-ER
                                          16    Affects St. Francis Medical Center             Case No. 2:18-bk-20176-ER
                                                Affects St. Vincent Medical Center             Case No. 2:18-bk-20178-ER
                                          17    Affects Seton Medical Center                   Case No. 2:18-bk-20179-ER
                                                Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20180-ER
                                          18    Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20181-ER
                                                 Foundation
                                          19    Affects St. Francis Medical Center of          Hon. Ernest M. Robles
                                                 Lynwood Foundation                             ORDER GRANTING DEBTORS’ MOTION
                                          20    Affects St. Vincent Foundation                 FOR ENTRY OF AN ORDER PURSUANT TO
                                                Affects St. Vincent Dialysis Center, Inc.      SECTION 1121 OF THE BANKRUPTCY CODE
                                          21    Affects Seton Medical Center Foundation        EXTENDING THE EXCLUSIVE PERIODS TO
                                                Affects Verity Business Services               FILE A CHAPTER 11 PLAN AND SOLICIT
                                          22    Affects Verity Medical Foundation              ACCEPTANCES
                                                Affects Verity Holdings, LLC
                                          23    Affects De Paul Ventures, LLC                  [RELATES TO DOCKET NOS. 3471; 3643]
                                                Affects De Paul Ventures - San Jose
                                          24     Dialysis, LLC                                  Hearing:
                                          25               Debtors and Debtors In Possession.
                                                                                                Date: November 19, 2019
                                          26                                                    Time: 10:00 a.m.
                                                                                                Location: Courtroom 1568, 255 E. Temple St., Los
                                          27
                                                                                                Angeles, CA
                                          28



                                               US_Active\111043542\V-2
                                         Case 2:18-bk-20151-ER           Doc 3769 Filed 12/06/19 Entered 12/06/19 08:38:14           Desc
                                                                           Main Document Page 2 of 2


                                           1            The Court, having read and considered the Debtors’ Motion for Entry of an Order

                                           2   Pursuant to Section 1121 of the Bankruptcy Code Extending the Exclusive Periods to File a

                                           3   Chapter 11 Plan and Solicit Acceptances [Docket No. 3471] (the “Motion”) and the papers in

                                           4   support thereof, the Official Committee of Unsecured Creditors’ Reservation of Rights Regarding

                                           5   the Debtors’ Motion for Entry of an Order Pursuant to Section 1121 of the Bankruptcy Code

                                           6   Extending the Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances [Doc. No.

                                           7   3542] filed by the Official Committee of Unsecured Creditors (the “Committee”), and no other

                                           8   objection or response having been filed; it further appearing that proper notice of the Motion had

                                           9   been provided; and for the reasons set forth in the Court’s tentative ruling on the Motion [Docket

                                          10   No. 3643] (the “Ruling”), which the Court adopts as its final ruling and which is incorporated
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   herein by reference; and good and sufficient cause having been shown,
         DENTONS US LLP




                                          12            IT IS HEREBY ORDERED:
            (213) 623-9300




                                          13            The exclusivity period under 11 U.S.C. § 1121 for the Debtors is extended through and

                                          14   including December 31, 2019 (for filing a plan) and February 29, 2019 (for obtaining

                                          15   acceptances), without prejudice to the Committee’s ability to move to terminate exclusivity for

                                          16   cause at any time, pursuant to 11 U.S.C. § 1121(d)(1).

                                          17            IT IS SO ORDERED.

                                          18

                                          19                                                  ###

                                          20
                                          21

                                          22

                                          23

                                          24   Date: December 6, 2019

                                          25

                                          26
                                          27

                                          28
                                                                                             -2-
                                               111043542\V-2
                                               US_Active\111043542\V-2
